WASHBURN, J.
The law in force at the time of the transactions here in question, permitted the township board to provide transportation for said daughter', but provided that—
“In no case shall such board of education be required to provide, high school transportation except as follows: If the transportation of a child to a high school by a district of a county school district is deemed and declared by the county board of education advisable and practicable, the board of education of the district in which the child ’•esides shall furnish such transportation.” 7749-1 GC.
It is apparent that the matter of transportation was, by law, committed to the sound discretion of said boards of education and that the law does not require such boards to furnish transportation under the circumstances disclosed by the record in this case, and hence the furnishing of transportation was not an act which the law specifically enjoined as a duty upon said boards, and therefore the court could not, by a writ in mandamus, require the furnishing of transportation; the court was fully justified, under the record, in rendering the judgment which was rendered, and the judgment is therefore affirmed.
Funk, PJ, and Pardee, J, concur.